Citation Nr: 1759249	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-04 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for psychosis or other mental illness for the purpose of establishing eligibility for medical treatment pursuant to 38 U.S.C. § 1702. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to April 1992.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the Veteran and his wife testified during a Board hearing in Chicago, Illinois, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In July 2015, the Board remanded the current issue on appeal as well as the Veteran's claim for service connection for an acquired psychiatric disability with instruction to obtain treatment records and provide a VA examination.  The appropriate records were obtained and a VA examination occurred in April 2017.  The Board is therefore satisfied that the instructions in its July 2015 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  Service connection for an acquired psychiatric disability was awarded in an April 2017 rating decision, and that issue is therefore no longer before the Board.  


FINDING OF FACT

An April 2017 rating decision awarded service connection for posttraumatic stress disorder (PTSD), effective for the entirety of the appeal period.


CONCLUSION OF LAW

The claim for entitlement to service connection for psychosis or other mental illness for the purpose of establishing eligibility for medical treatment pursuant to 38 U.S.C. § 1702 is moot and must be dismissed.  38 U.S.C. §§ 1702, 1710, 7105(d)(5) (2012); 38 C.F.R. §§ 17.36, 20.101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The remaining issue on appeal is entitlement to service connection for psychosis or other mental illness for the purpose of establishing eligibility for medical treatment pursuant to 38 U.S.C. § 1702.

The provisions of 38 U.S.C. § 1702 allow for service connection solely for eligibility for medical treatment for mental illness under certain conditions.  Under 38 U.S.C. § 1702(a), any veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  Under 38 U.S.C. § 1702(b), any veteran of the Persian Gulf War who develops an active mental illness (other than psychosis) shall be deemed to have incurred such disability in the active military, naval or air service if the disability is developed within two years after discharge or release from active service and before the end of the two-year period beginning on the last day of the Persian Gulf War.

The issue of service connection for a mental illness for purposes of establishing eligibility for VA treatment under 38 U.S.C. § 1702 is moot.  See 38 C.F.R. § 17.37(b).  As discussed above, since filing his claim the Veteran has been awarded service connection for an acquired psychiatric disability in an April 2017 rating decision, effective for the duration of the appeal period.  The Veteran will be afforded equal or greater access to VA treatment by virtue of his now established award of service connection for an acquired psychiatric disability.  See 38 U.S.C. § 1710; 38 C.F.R. § 17.36.  As such, the appeal is dismissed.  See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (noting that dismissal is the proper remedy to employ when an appeal has become moot).

Finally, the Board notes that the Veteran's representative submitted a brief addressing the issue of the entitlement to an evaluation in excess of 70 percent for PTSD.  This issue is not before the Board, as the Veteran has not yet submitted a notice of disagreement.  The Board therefore does not have jurisdiction to address this matter.  See 38 C.F.R. § 20.200.


ORDER

Service connection for psychosis or other mental illness for the purpose of establishing eligibility for medical treatment pursuant to 38 U.S.C. § 1702 is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


